Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Priority
Applicant’s claim for domestic priority as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  This application has Provisional application 62/899,885 09/13/2019.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
ACCESS POINT STATUS BASED ON MULTIPLE OPERATING CHANNELS 

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claims 1, 4, 5, 6, 7, 8, contain “configured to”, which should be replaced with limitations that positively recite limitations in the claim.  Regarding several intended use clauses, such as “configured to.”, such recitations may render parts of the claims optional (see MPEP 2111.04). Replacements for intended use clauses include: "to" (removing configured or adapted) which concretely define the functionality of the claimed system or method.  See MPEP 2111.04.
Claims 8-9 depend upon claim 1 and hence subject to same rejections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10, 17, contains, extract the second operating channel from the beacon frame. However, the specification support at para 24, 25 for extracting “information” from the beacon frame. Hence, the claim(s) contains subject matter (extract the second operating channel from the beacon frame) which was not described in the specification. Claims 2-9, 11-16, 18-20 are respective dependent claims of claims 1, 10 and 17 and hence subject to same rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8, 9, 10-12, 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al., 9,918,329 in view of Ji et al., CN 111682913 A and Ouziell et al., 20190200278.
Referring to claim(s) 1, 10, 17, Cariou discloses a device, a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: associate with an access point (AP) (claim 21);
establish a first operating channel to communicate with the AP (claim 21), identify a beacon frame received from the AP, wherein the beacon frame (col., 16, lines 30-40) comprises an indication of an entity (col., 8, lines 35-39). Cariou does not specifically mention about, which is well-known in the art, which Ji discloses, second operating channel, extract the second operating channel from the beacon frame (abstract), determine an association status with the AP based on the first operating channel and the second operating channel (
The discovery AP method provided by the invention, the beacon channel for transmitting the beacon frame is separated from the data channel, firstly, because the beacon frame is short so that a plurality of APs can use the same channel to transmit the beacon frame, so that the WLAN terminal intercepting the beacon frame discovery AP in one channel can find a plurality of AP. Secondly, the WLAN terminal can anticipate the beacon channel position of the AP, so that the interception beacon frame is more accurate. In addition, the beacon channel can be configured at the location where the WLAN terminal is more easily scanned, so that the WLAN terminal is easier to discover the AP. In summary, the solution of the invention is applied in the frequency range of the frequency bandwidth, improves the scanning efficiency of the WLAN terminal intercepting the beacon frame, so that the WLAN terminal can more quickly intercept the beacon frame discovery AP, reduces the time delay of the WLAN terminal discovery AP, so as to reduce the WLAN terminal energy consumption. the channel in the set of beacon channels, can be all available for AP channel for transmitting beacon frame in the frequency band. AP selects channel as beacon channel from the beacon channel set through a certain rule, WLAN terminal also switches channel discofvery AP from the beacon channel set. if the two parties use the same rule, the WLAN terminal finding the AP efficiency is greatly improved; it can find AP faster. , the channel in the set of beacon channels, can be the beacon channel of the AP associated with the WLAN terminal. the associated AP as the channel of the beacon channel, finding the AP probability is high. , the channel in the beacon channel set, can be the beacon channel of the neighbour AP of the AP associated with the WLAN terminal. wherein the neighbour AP is the AP adjacent to the AP. The neighbor AP may cover the location where the WLAN terminal associated with the AP may move to. For example, the neighbor AP may include, but is not limited to: the neighbour AP on the geographic position, the neighbour AP on the topological relation, the custom neighbour AP and so on. WLAN terminal due to roaming into the new AP coverage range, the new AP is the probability of the neighbour AP of the original associated AP is large, therefore, the original associated AP of the neighbour AP of the beacon channel as a beacon channel set, then improving the scanning efficiency of the WLAN terminal listening beacon frame. The beacon frame discovery AP can be intercepted more quickly. , the WLAN terminal switches the working channel of the WLAN terminal to the data channel of the AP to communicate with the AP, comprising: The WLAN terminal sends a Probe Request message to the AP, and judges whether to be associated with the AP according to a Probe Reponse message sent by the AP. if not associated with the AP, continuing to switch the working channel in the beacon channel set to attempt to receive the beacon frame. if it is associated with the AP, then executing the associated process, second last para, page 2 – third para, page 3.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Cariou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known multiple operating channel with the associated AP using WLAN. The beacon frame is short so that a plurality of APs can use the same channel to transmit the beacon frame, so that the WLAN terminal intercepting the beacon frame discovery AP in one channel can find a plurality of AP. The WLAN terminal would switch the working channel of the WLAN terminal to the data channel of the AP to communicate with the AP, second last para, page 2 – third para, page 3.
Cariou and Ji do not specifically mention about, which is well-known in the art, which Ouziell discloses, “protected” beacon frame (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Cariou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known protecting of the beacon frame. The protection would ensure that the beacon frame is transmitted securely. This would enable secure communication of the beacon frame to/from the AP, abstract. 
 
Referring to claim(s) 2, 18, 11, Ji discloses wherein the association status includes discontinuing to be associated with the AP or continuing to be associated with the AP, please see claim 1 rejections, second last para, page 2 – third para, page 3.

Referring to claim(s) 3, 12, 19, Cariou discloses wherein the beacon frame is a first received beacon frame after association with the AP (claim 21), Ouziell protected beacon frame, abstract.

Referring to claim(s) 8, Cariou discloses a transceiver configured to transmit and receive wireless signals (claim 1), Ouziell protected beacon frame, abstract.

Referring to claim(s) 9, Cariou discloses an antenna coupled to the transceiver (col., 4, lines 50-56). Ouziell protected beacon frame, abstract.

Claim(s) 4, 13, 20, 5, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Ji, Ouziell and Huang et al., 20190281608.
Referring to claim(s) 4, 13, 20, Cariou, Ji, and Ouziell no to disclose, which Huang discloses wherein the processing circuitry is further configured to compare the first operating channel to the second operating channel, para 76, 82. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Cariou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known comparing of operating channels. The comparing would enable deciding whether the channels are different or same. Based on the decision the channels would continue to associate with an access point, para 76, 82.

Referring to claim(s) 5, 14, Ouziell discloses wherein the processing circuitry is further configured to continue to be associated with the AP in case the first operating channel matches the second operating channel, para 76, 82.

Claim(s) 6, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Ji, Ouziell, Huang and Official Notice.
Referring to claim(s) 6, 15, Huang discloses wherein the processing circuitry is further configured to take action to be associated with the AP in case there is a mismatch in the comparison, para 76, 82. Cariou, Ji, Huang and Ouziell do not no disclose the discontinue association. Official Notice is taken that the action being discontinue association is well-known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Cariou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known discontinue action. The discontinue action would ensure that there would be no connection with the AP for further communication over the channels.

Claim(s) 7, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Ji, Ouziell, Huang and Bhandaru et al., 2018/0115424.
Referring to claim(s) 7, 16, Cariou, Ji, Huang and Ouziell no to disclose, which Bhandaru discloses wherein the processing circuitry is further configured to determine a man-in-the-middle (MITM) attack in case there is a mismatch in the comparison, para 59, 65, 81, 90. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Cariou to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known comparing of operating channels. The comparing would enable deciding whether the channels are different or same. Based on the decision that the channels would be different it would enable preventing MITM attack and prevent the system, para 59, 65, 81, 90.
  
 Conclusion
Pertinent prior art: Bhandaru et al., 2018/0115424, also discloses regarding the claimed subject matter:
[0055] The second frame may further include operating channel information of the AP. The operating channel information of the AP 104 may include information about a channel utilized by the AP 104, such as a channel and an operating class of the AP 104 as well as a country code. The second frame may include a MIC associated with the operating channel information for protection of the operating channel information. Alternatively, a HASH (e.g. SHA256) or a partial HASH (e.g. first 4 octets) of the operating channel information of the AP 104 may be included for validation.
[0059] When the electronic device 102A receives the second frame, the electronic device 102A may confirm that a channel indicated by the operating channel information included in the second frame matches the current operating channel of the electronic device 102A (532). By confirming that the channel indicated by the received operating channel information matches the current operating channel of the electronic device 102A, man-in-the-middle (MITM) attacks where an attacking device may communicate frames on a different channel may be detected and prevented.
[0065] When the AP 104 receives the third frame, the AP 104 may confirm that a channel indicated by the operating channel information included in the third frame matches the current operating channel of the AP 104 (540). By confirming that the channel indicated by the received operating channel information matches the current operating channel of the AP 104, MITM attacks where an attacking device may communicate frames on a different channel may be detected and prevented.
[0070] During or after the association process to associate the electronic device 102A with the AP 104, an operating channel confirmation process may be performed to confirm that a channel utilized by the electronic device 102A matches a channel utilized by the AP 104. In the example process 400, the electronic device 102A and the AP 104 may establish a security mechanism (602). While establishing the security mechanism, the AP 104 and the electronic device 102A may exchange messages that include operating channel information of the electronic device 102A and/or operating channel information of the AP 104, where the messages may be a part of the process for establishing the security mechanism. For example, the security mechanism may be based on a 802.11 security mechanism. For example, the security mechanism may be established using at least one of a FILS process, a fast basic service set (BSS) transition, a four way pairwise key handshake process, or a two way group handshake process.
[0071] The electronic device 102A and the AP 104 may perform an association process (604). The electronic device 102A and the AP 104 may perform an operating channel confirmation process based on the operating channel information exchanged during the establishment of the security mechanism (606). For example, when the electronic device 102A receives, from the AP 104, a message indicating a channel utilized by the AP 104, the electronic device 102A may confirm that the channel indicated by the message from the AP 104 matches a channel utilized by the electronic device 102A. For example, when the AP 104 receives, from the electronic device 102A, a message indicating the channel utilized by the electronic device 102A, the AP 104 may confirm that the channel indicated by the message from the electronic device 102A matches the channel utilized by the AP 104. The operating channel confirmation process may be performed during or after the association process.
[0072] The electronic device 102A and the AP 104 may determine whether the operating channel confirmation process is successfully performed (608). If the electronic device 102A and/or the AP 104 fail to confirm that the channel utilized by the electronic device 102A matches the channel utilized by the AP 104, the operating channel confirmation process is not successfully performed. If both the electronic device 102A and the AP 104 confirm that the channel utilized by the electronic device 102A matches the channel utilized by the AP 104, the operating channel confirmation process is successfully performed.
[0073] If the operating channel confirmation process is successfully performed, the electronic device 102A and the AP 104 may start to exchange protected WLAN frames (610). If the operating channel confirmation process is not successfully performed, the AP 104 and the electronic device 102A may establish the security mechanism again.
[0081] The host processor 202 may establish the pre-association security further by: receiving operating channel information of the AP 104 from the AP 104 via the second communication frame, the operating channel information of the AP 104 indicating a channel utilized by the AP 104, and confirming that the channel utilized by the AP 104 matches a channel utilized by the electronic device 102A. For example, by confirming that the channel indicated by the received operating channel information matches the current operating channel of the electronic device 102A, MITM attacks where an attacking device may communicate frames on a different channel may be detected and prevented. The host processor 202 may establish the pre-association security further by transmitting operating channel information of the electronic device 102A to the AP 104 via the third communication frame, operating channel information of the electronic device 102A indicating the channel utilized by the electronic device 102A.
[0090] In one or more implementations, the host processor 302 may establish the pre-association security further by: receiving operating channel information of the electronic device 102A from the electronic device 102A via the third communication frame, the operating channel information of the electronic device 102A indicating a channel utilized by the electronic device 102A, and confirming that the channel utilized by the electronic device 102A matches a channel utilized by the AP 104. By confirming that the channel indicated by the received operating channel information matches the current operating channel of the AP 104, MITM attacks where an attacking device may communicate frames on a different channel may be detected and prevented.
[0093] The host processor 202 may perform the operating channel confirmation process by confirming (e.g., cryptographically) that the channel utilized by the access point matches the channel utilized by the electronic device 102A, where the channel utilized by the access point is indicated by the operating channel information received from the AP 104. The host processor 202 may perform the operating channel confirmation process further by transmitting operating channel information indicating the channel utilized by the electronic device 102A to the AP 104, such that the AP 104 may confirm that the channel utilized by the AP 104 matches the channel utilized by the electronic device 102A based on the operating channel information from the electronic device 102A. In one or more implementations, the operating channel confirmation process may be performed using a MIC. In one or more implementations, the security mechanism may be established using at least one of a FILS, a fast basic service set (BSS) transition, a four way pairwise key handshake process, or a two way group handshake process.
[0096] The host processor 302 of the AP 104 may perform the operating channel confirmation process by confirming (e.g., cryptographically) that the channel utilized by the AP 104 matches the channel utilized by the electronic device 102A, where the channel utilized by the electronic device 102A is indicated by the operating channel information received from the electronic device 102A. The host processor 302 may perform the operating channel confirmation process further by transmitting operating channel information indicating the channel utilized by the AP 104 to the electronic device 102A, such that the electronic device 102A may confirm that the channel utilized by the electronic device 102A matches the channel utilized by the AP 104 based on the operating channel information from AP 104. In one or more implementations, the operating channel confirmation process may be performed using a MIC. In one or more implementations, the security mechanism may be established using at least one of a FILS, a fast BSS transition, a four way pairwise key handshake process, or a two way group handshake process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496